DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawing filed 6/13/2022 is acceptable and has been entered.

Specification
The amendment to the specification filed 6/13/2022 is acceptable and has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 has been amended to recite “the source” in line 3. However, this phrase lacks proper antecedent basis since claim 1 introduces two sources – “a source of purified water” and “a source of concentrate” – and it is unclear as to which of these two sources that the phrase “the source” in line 3 is intended to refer to. For the sake of examination, the phrase “the source” on line 3 of claim 5 is interpreted as reciting “the source of purified water”. It is suggested to amend claim 5 in this manner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Szpara et al. (PG PUB 2017/0319768) in view of Fallon et al. (PG PUB 2011/0040242).
Re claim 1, Szpara discloses a medical fluid delivery system (Fig 1; it is noted that all reference characters cited below refer to Fig 1 unless otherwise noted) comprising: a source of purified water 66 (Para 126); a source of concentrate 84a (Para 130) for mixing with water from the source of purified water (Para 142); a disposable set 40 including a pumping portion 42, a water line 64b in fluid communication with the source of purified water and the pumping portion (as seen in Fig 1), a concentrate line 86 in fluid communication with the concentrate source and the pumping portion (as seen in Fig 1), and a mixing container 62 in fluid communication with the pumping portion (as seen in Fig 1); a medical fluid delivery machine 20 including, a pump actuator (“pneumatic pump chambers located at housing 24 of cycler 20”, Para 124) operable with the pumping portion of the disposable set, and a mixing pan (the upper surface of housing 24 of machine 20, as seen in Fig 1)) configured to support the mixing container (as seen in Fig 1). Szpara does not disclose at least one leveling foot positioned and arranged between the medical fluid delivery machine and a surface upon which the medical fluid delivery machine is supported to enable the mixing pan to be oriented in a desired position for mixing the concentrate and purified water.  
Fallon, however, teaches a system (Fig 1; it is noted that all reference characters cited below refer to Fig 1 unless otherwise noted) that comprises a medical fluid delivery machine 4 (comparable to machine 20 of Szpara) comprising a pump actuator (inherent in “PD cycler”, Para 27) and a mixing pan (the upper surface of machine 4, as seen in Fig 1) and a cart 10 comprising at least one leveling foot 6 (“the connecting members 6 may be adjustable in length so that the height of the top shelf 2 may be raised or lowered”, Para 29) positioned and arranged between the medical fluid delivery machine and a surface 8 upon which the medical fluid delivery machine is supported (as seen in Fig 1) to enable the mixing pan to be oriented in a desired position for mixing fluid (Para 29) for the purpose of optimizing treatment for the patient (Para 29). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Szpara to include a cart having at least one leveling foot, as taught by Fallon, for the purpose of optimizing treatment for the patient (Para 29). It is reiterated that this modification incorporates the entire cart 10 of Fallon into the system of Szpara.
Re claim 2, as set forth in the rejection of claim 1 above, Szpara discloses all the claimed features except at least one leveling foot; therefore, Szpara fails to disclose that the at least one leveling foot is connected to a housing of the medical fluid delivery machine. Fallon, however, teaches that the cart 10 that comprises the at least one leveling foot 6 (and that was incorporated into the system of Szpara in the rejection of claim 1) provides the at least one leveling foot such that it is connected to a housing of the medical fluid delivery machine (as seen in Fig 1 of Fallon, the at least one leveling foot 6 is connected to the housing of the machine 4 via tray 2). Since claim 1 incorporates the entire cart 10 into Szpara’s system, this limitation is taught by Fallon. The same motivation applied in the rejection of claim 1 applies to claim 2. 
Re claim 3, as set forth in the rejection of claim 1 above, Szpara discloses all the claimed features except at least one leveling foot; therefore, Szpara fails to disclose that the at least one leveling foot is connected to a leveling tray upon which the medical fluid delivery machine is set for treatment. Fallon, however, teaches that the cart 10 that comprises the at least one leveling foot 6 (and that was incorporated into the system of Szpara in the rejection of claim 1) also includes a leveling tray 2 (Fig 1) upon which the medical fluid delivery machine is set for treatment (as seen in Fig 1). Since claim 1 incorporates the entire cart 10 into Szpara’s system, this limitation is taught by Fallon. The same motivation applied in the rejection of claim 1 applies to claim 3. 
Re claim 4, as set forth in the rejections of claims 1 and 3 above, Szpara discloses all the claimed features except at least one leveling foot and a leveling tray; therefore, Szpara fails to disclose that the leveling tray is provided with at least one hook for supporting at least one fluid container including a container for the source concentrate. Fallon, however, teaches that the cart 10 that comprises the at least one leveling foot 6 and the leveling tray 2 (and that was incorporated into the system of Szpara in the rejection of claim 1) also provides the leveling tray with at least one hook 16 (Fig 1,2) for supporting at least one fluid container including a container for a source of concentrate (as seen in Fig 1 supporting containers 24) for the purpose of allowing the containers to be hung near the machine (as seen in Fig 1, Para 28). Since claim 1 incorporates the entire cart 10 into Szpara’s system, this limitation is taught by Fallon. In addition to the motivation cited for including the cart 10 in the rejection of claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Szpara to include a cart with hooks, as taught by Fallon, for the purpose of allowing the containers to be hung near the machine (as seen in Fig 1, Para 28).  
Re claim 5, Szpara discloses that the source of purified water includes a water purifier or a container 66 for the purified water (Para 126). As set forth in the rejection of claim 4 above, Szpara does not disclose at least one hook; therefore, Szpara fails to disclose that the at least one hook is configured to support the container for the purified water. Fallon, however, teaches that the cart 10 that comprises the hooks 16 (and that was incorporated into the system of Szpara in the rejection of claim 1) provides the hooks such that they are configured to support containers of fluid including a container for purified water (as seen in Fig 1). Since claim 1 incorporates the entire cart 10 into Szpara’s system, this limitation is taught by Fallon. In addition to the motivation cited for including the cart 10 in the rejection of claim 1, the same motivation applied in the rejection of claim 4 applies to claim 5.   
Re claim 7, as set forth in the rejections of claims 1 and 3 above, Szpara discloses all the claimed features except at least one leveling foot and a leveling tray; therefore, Szpara fails to disclose that the leveling tray includes a border extending from the medical fluid delivery machine, the border forming at least one aperture allowing access to adjust the at least one leveling foot. Fallon, however, teaches that the cart 10 that comprises the at least one leveling foot 6 and the leveling tray 2 (and that was incorporated into the system of Szpara in the rejection of claim 1) provides the leveling tray with a border (the portion of tray 2 outside the bolded polygon in annotated Fig A below) extending from the medical fluid delivery machine (as seen in Fig 1), the border forming at least one aperture 32 (Fig 8) allowing access to adjust the at least one leveling foot (Para 30) for the purpose of changing the height of the leveling tray without needing any tools, complex mechanisms, or excessive physical strength (Para 30). Since claim 1 incorporates the entire cart 10 into Szpara’s system, this limitation is taught by Fallon. In addition to the motivation cited for including the cart 10 in the rejection of claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Szpara to include a cart with a leveling tray with a border forming at least one aperture allowing access to adjust at least one leveling foot, as taught by Fallon, for the purpose of changing the height of the leveling tray without needing any tools, complex mechanisms, or excessive physical strength (Para 30). 

    PNG
    media_image1.png
    339
    811
    media_image1.png
    Greyscale


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Szpara et al. (PG PUB 2017/0319768)/Fallon et al. (PG PUB 2011/0040242) in view Greenblatt (US Pat 4,539,005).
Re claim 6, Szpara/Fallon disclose all the claimed features except that the leveling tray includes at least one hook receiving location positioned and arranged to removeably receive the at least one hook. Greenblatt, however, teaches providing a surface 46 (Fig 2,5) with a plurality of hook receiving locations 47-1,47-2, 47-3 (Fig 2), each positioned and arranged to removeably receive a hook 44 (Fig 2,5) (Col 6, Lines 14-31) for the purpose of allowing the hook position to be customized based on the bag size (Col 6, Lines 32-36 and Lines 47-52). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Szpara/Fallon to include the leveling try with at least one hook receiving location positioned and arranged to removeably receive the at least one hook, as taught by Greenblatt, for the purpose of allowing the hook position to be customized based on the bag size (Col 6, Lines 32-36 and Lines 47-52).  

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (PG PUB 2013/0106609) in view of Szpara et al. (PG PUB 2017/0319768).
Re claim 1, Singh discloses a medical fluid delivery system (as seen in Fig 1; it is noted that all reference characters cited below refer to Fig 1 unless otherwise noted) comprising: a first source of fluid 122 (two sources 122 are shown hanging from hooks 123 on the left-hand side of the system in Fig 1; the “first source of fluid” is the source 122 on the left); a second source of fluid 122 (two sources 122 are shown hanging from hooks 123 on the right-hand side of the system in Fig 1; the “second source of fluid” is the source 122 on the right); a disposable set 112+126+128+130+132 (Fig 3) including a pumping portion 112 (Fig 3), a first line 126 (multiple lines 126 are seen in Fig 3, the “first line” is one of these) in communication with the first source of fluid and the pumping portion (as seen in Fig 1,3; Para 54); a second line 126 (multiple lines 126 are seen in Fig 3, the “second line” is another of these) in communication with the second source of fluid and the pumping portion (as seen in Fig 1,3; Para 54); and a mixing container 124 in fluid communication with the pumping portion (as seen in Fig 1; Para 54); a medical fluid delivery machine 100 including, a pump actuator 110 (Fig 3) operable with the pumping portion of the disposable set (Para 55), and a mixing pan 116 (Fig 3) configured to support the heater/mixing container (as seen in Fig 1); and at least one leveling foot 64 (Fig 1) positioned and arranged between the medical fluid delivery machine and a surface 52 (Fig 1) upon which the medical fluid delivery machine is supported (as seen in Fig 1) to enable the mixing pan to be oriented in a desired position (Para 50).
Singh does not disclose that the first source of fluid is a source of purified water or that the second source of fluid is a source of concentrate for mixing with water from the water source; accordingly, Singh does not disclose that the first line is a water line, that the second line is a concentrate line, or that the mixing pan is for mixing the concentrate and the purified water. Szpara, however, teaches a substantially similar medical fluid delivery system (Fig 1; it is noted that all reference characters cited below refer to Fig 1 unless otherwise noted) comprising a source of purified water 66 (Para 126), a source of concentrate 84a (Para 130) for mixing with water from the source (Para 142) and a disposable set 40 comprising a pumping portion 42, a water line 64b, a concentrate line 86 and a mixing container 62, wherein the mixing container lies atop a medical fluid delivery machine 20 (as seen in Fig 1) and allows for mixing the concentrate and the purified water (Para 142) for the purpose of providing a system that reduces significantly both the amount of dialysis solution stored and handled by patients and the amount of waste produced (Para 25). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Singh to include the first source as a source of purified water, the second source as a source of concentrate, the first line as a water line, the second line as a concentrate line, and the mixing container as one that mixes the concentrate and the water, as taught by Szpara, for the purpose of providing a system that reduces significantly both the amount of dialysis solution stored and handled by patients and the amount of waste produced (Para 25).
Re claim 2, Singh discloses that the at least one leveling foot is connected to a housing 106 (Fig 3) of the medical fluid delivery machine (as seen in Fig 1,2; they are connected indirectly through tray 56).
Re claim 3, Singh discloses a leveling tray 56 upon which the medical fluid delivery machine is set for treatment (as seen in Fig 1), and wherein the at least one leveling foot is connected to the leveling tray (as seen in Fig 2).
Re claim 7, Singh discloses that the leveling tray includes a border 62 (Fig 2) extending from the medical fluid delivery machine (as seen in Fig 1,2), the border forming at least one aperture 66 (Fig 2) allowing access to adjust the at least one leveling foot (as seen in Fig 2).
Re claim 8, Singh discloses that the medical fluid delivery machine or the leveling tray includes a level detector (“position sensors”, Para 104).
Re claim 9, Singh discloses that the medical fluid delivery machine includes a control unit (“software”, Para 52) and a level detector (“position sensors”, Para 104) in operable communication with the control unit (Para 52,104).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (PG PUB 2013/0106609)/Szpara et al. (PG PUB 2017/0319768) in view of Shener et al. (PG PUB 2007/0078370).
Re claim 10, Singh discloses that the medical fluid delivery machine includes a user interface 118 (Fig 3) in operable communication with the control unit (Para 55) and that the control unit is configured to generate at least one audio, visual or audiovisual message via the user interface (Para 55), but Singh/Szpara do not explicitly disclose that the message is generated upon communication with the level detector. Shener, however, teaches a medical fluid delivery machine 100 (Fig 1A) that includes a user interface 281 (Fig 2A) that is in operable communication with a control unit 200 (Fig 1A) (Para 71), the control unit configured to generate at least one audio, visual or audiovisual message via the user interface based upon communication with the level detector (Para 71, “control unit 200 is also capable of automatically sensing the fluid bag height above the control unit 200 and can give the user a visual and/or audible alarm if the height is insufficient”) for the purpose of informing the user if the fluid bag is at an adequate height for the procedure (Para 23). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Singh/Szpara to include the control unit such that it generates the message upon communication with the level detector, as taught by Shener, for the purpose of informing the user if the bags are at an adequate height for the procedure (Para 23).

Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that neither Fallon nor Singh disclose “at least one leveling foot” as claimed because they both only disclose height adjustment, the Examiner respectfully disagrees. Specifically, Applicant argues that “Fallon’s connecting member 6 adjustment is for height adjustment, not leveling, let alone for orienting a mixing pan so as to be oriented in a desired position for mixing a concentrate with purified water as called for in claim 1” and that “Drive assembly 60 of Singh is only able to raise and lower the cycler. It is accordingly incapable of tilting or leveling (orienting) a mixing pan of the cycler, let alone so as to be oriented in a desired position for mixing a concentrate with purified water as called for in claim 1”. It appears that the Applicant is arguing that the act of adjusting a height is not the same as the act of “leveling” and that, instead, the act of “leveling” must involve tilting. However, the specification has not provided the term “leveling” with a special definition that requires it to mean only “tilting”, nor has it disavowed or disclaimed the full scope of the term “leveling”; absent a clearly set forth special definition in the specification, a claim term is given its ordinary and customary meaning. The ordinary and customary meaning of the term “leveling” is “to bring to a common level or plane” or “to bring to an approximately horizontal line or surface taken as an index of altitude (e.g. “charts were arranged at eye level”) as per Merriam-Webster Dictionary, with Dictionary.com defining the act of leveling as “raising or lowering to a particular level or position”. Additionally, the specification appears to support the act of adjusting a height as being a type of “leveling” – see Para 26 which states “Multiple level detectors may be provided to level the cycler or machine along multiple, e.g., length and depth, directions”, Para 50 which states “It is a further advantage of the present disclosure to provide improved leveling feet, e.g., for a medical fluid delivery system, having efficient height adjustment via a telescoping arrangement”, and Para 94 that which states “As illustrated in Fig 5, leveling foot 150 maintains a low profile relative to the amount of height adjustment that it provides”. Therefore, foot 6 of Fallon and foot 64 of Singh each read on the “at least one leveling foot” of claim 1 as they enable the pan to the lifted or lowered (i.e. oriented) in a desired position.
Regarding Applicant’s argument that neither Fallon nor Singh teach the amended limitation of the at least one leveling foot being positioned and arranged “between the medical fluid delivery machine and a surface upon which the medical fluid delivery machine is supported”, the Examiner respectfully disagrees. As set forth in the rejections of claim 1 above, the at least one leveling foot 6 of Fallon is positioned and arranged between the medical fluid delivery machine 4 and the surface 8 – which forms the base level of the cart 10 – and, thus, supports the medical fluid delivery machine; similarly, the at least one leveling foot 64 of Singh is positioned and arranged between the medical fluid delivery machine 100 and the surface 52 – which forms the base level of the cart 50 – and, thus, supports the medical fluid delivery machine. 
Regarding Applicant’s argument that “no reference has been cited for teaching that leveling is desirable for mixing a concentrate with water”, the Examiner notes that this argument is moot because the rejections are not required to teach the desirability of leveling for mixing a concentrate with water. Rather, the prior art is only required to teach that the at least one leveling foot is positioned and arranged so that it is structurally capable of enabling the mixing pan to be oriented in a position. The recitation that the position is “desired” “for mixing the concentrate and purified water” is akin to an intended use or outcome of the claimed invention, and it has been held that  the recitation of the intended use or outcome of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; if the prior art structure is capable of performing the intended use, then it meets the claim. Since a user could lower or raise the mixing pan via the at least one leveling foot of Fallon or Singh (as taught in the rejections of claim 1 above) to a height that the user deems best for mixing of a concentrate and water, this limitation is met.  
Regarding Applicant’s arguments that neither Fallon nor Singh disclose the “at least one aperture allowing access to adjust the at least one leveling foot” limitation of claim 7, the Examiner respectfully disagrees. Specifically, Applicant argues that “holes 32 [of Fallon] are merely for accepting connecting members 6 and not for allowing access to adjust the connecting members 6” and that “the hole illustrated in Fig 2 of Singh is merely to allow leadscrew 64 to extend through platform 56”. Regarding Fallon, Para 30 discloses that the leveling feet 6 connect with the apertures 32 via threads; one of ordinary skill in the art would recognize that the thread of the aperture 32 “allows access to adjust the at least one leveling foot” because rotation of the leveling foot 6 in the aperture 32 in one direction will bring the leveling foot 6 and the tray 2 closer together while rotation of the same leveling foot 6 in the aperture 32 in an opposite direction will force the leveling foot 6 and the tray 2 closer apart. Regarding Singh, Para 50 discloses that the leveling foot 64 moves through aperture 66 via a threaded engagement that results in the tray 56 moving up or down along the leveling foot 64; one of ordinary skill in the art would recognize that the thread of the aperture 66 “allows access to adjust the at least one leveling foot” due to the description of operation set forth in Para 50.
Regarding Applicant’s argument that Singh does not disclose “a level detector” as claimed in claim 9, the Examiner respectfully disagrees. Specifically, Applicant argues that “the position sensors […] disclosed at paragraph [0104] […] of Singh are provided to determine the vertical position of its platform and therefore do not constitute a level detector as called for in the claim”. However, similar to what is set forth in response to Applicant’s first argument, the specification has not provided the term “level” with a special definition, nor has it disavowed or disclaimed the full scope of the term “level”; absent a clearly set forth special definition in the specification, a claim term is given its ordinary and customary meaning. The ordinary and customary meaning of the term “level” is “an approximately horizontal line or surface taken as an index of altitude (e.g. “charts were arranged at eye level”) as per Merriam-Webster Dictionary, with Dictionary.com defining a “level” as “a position with respect to a given or specified height”. Therefore, sensors that determine the vertical position of an object read on a “level detector” as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783